Case 4:14-cr-00637 Document 334 Filed on 09/25/19 in TXSD Page 1of3

p | CaSE = ttete to

aloc ket LE
bf 5 14~-CR- C37 9F
USA
VY,

Dc A iecda borzes—Wyner

United States Courts
Southern District of Texas
FILED

SEP 25 2019

David J. Bradley, Clerk of Court
Sassen COMPLETE THIS SEGTION eos ar iceecerien ken BEEJVERY

 

 

 

 

 

 

 

 

 

 

m Complete items 1, 2, and 3. A. Signature :
, ™@ Print your name and address on the reverse 69 oO C1 Agent
, _ So that we can return the card to you. Suns El Addressee
' @ Attach this card to the back of the mailpiece, y ( ae 4 D | g 1
' or on the front if space permits.
' 4 | D. Is delivery ees from item i i sil
‘ lf YES,‘entel ry address below: C1 No \
Lebel fecal '
First National Bank .
Texas First Convenience Bank a
Attn: James Meredith c i :
| 507 North Gray Street
Killeen, TX 76541 |
{ema ea * 18. Service Type 0 Priority Mail Express®
-AIUNINTVNUNT UNUM) (eS Bese a
i; reat Signa Restricted Delivery o Registered Mail Restricted ;
: Certified Mail elivery
9590 9402 2814 7069 2012 39 ‘TS Certified Mail Restricted Delivery 4 Return Receipt for
: C1 Collect on Delivery Merchandise

 

 

' 1 Collect on Delivery Restricted Delivery 1 Signature Confirmation™ |
,_ 2 Article Numpeer. (enster froma service Jabe) 4 ut ry i i £1 Signature Confirmation
ry

Mall ;
Foie 'ooyo'poab osae Fes! | alt rilstdctel Del Recticted Delivery |
+ PS Form 3811, July 2015 PSN 7530-02-000-9053 ' Domestic Return Receipt }

Egy

 

 

 
ca

i

 

 

se 4:14-cr- -o06 de"

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A | | bel i | | | Postage & Fees Paid
Nit USPS
RRL TEE Permit No. G-10
= 3 RECEIVED
9550 W40e zal 7064 eUle 34 UNTER ST ATES M Ee lta
United States * Sender: Please print your name, a ; +-4° in thisyb
Postal Service TAFE Pe ete

 

 

-Unitéd States Marshals Service
515 Rusk Avenue - 10th Floor
Houston, Texas 77002
Civil Department

 

 

: -O
Sell dS TN RAG Gopi

334 Filed 26/19 in F¥SR—Pae m=)
|
|
|
|
|
|
i

 

|
